Citation Nr: 1207280	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for lumbar spine degenerative disc disease (DDD) and disc herniation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his two children



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to September 2000.       

The initial rating issue comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

During the course of the higher initial rating appeal for the lumbar spine, the Veteran also submitted testimony with an allegation of unemployability due to his service-connected PTSD.  See e.g., October 2011 Travel Board hearing testimony at pages 8-10.  He states he has not worked at his employer (the U.S. Postal Service) since March 2011 due to lumbar spine pain.  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

In July 2009, the Veteran, his spouse, and his children presented testimony at a Travel Board hearing, chaired by a Veterans Law Judge (VLJ) who has since retired.  A transcript of that hearing is associated with the claims folder. 

In August 2011, the Board sent the Veteran a letter offering him another hearing before a different VLJ who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran responded in September 2011 that he wanted another hearing with a new VLJ.  Thereafter, in October 2011, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned VLJ.  A transcript of that hearing is associated with the claims folder. 

The Board remanded this case in October 2009 and October 2011 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of both the lumbar spine and TDIU issues, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file only date to October 2007.  So if the Veteran has since received additional relevant VA treatment for his lumbar spine, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Second, the Veteran should be asked to identify any relevant private medical evidence for his lumbar spine disorder.  He indicated at the hearing in October 2011 that he may undergo lumbar spine surgery in the near future with a private provider.  See hearing testimony at pages 4-5.  If that is the case, these private records would be quite important in rating his current level of disability.  Also, the Veteran must be sent the appropriate authorizations (e.g., VA Forms 21-4142) for the release of medical information, including the records of Dr. Alex McClinton.  The Veteran failed to previously authorize the release of Dr. McClinton's records despite being sent an October 2009 VCAA letter with an attached medical authorization.    

After obtaining any appropriate authorization for release of these records, the RO/AMC should obtain records from each private health care provider the Veteran identifies.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records, which the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1). 

Third, the Veteran must also be scheduled for a VA examination to rate the current severity of his service-connected lumbar spine disorder.  His last VA examination for his lumbar spine disability was in January 2010.  Although this examination was fairly recent, the Veteran has stated that his lumbar spine disorder has worsened since that time.  See October 2011 hearing testimony at page 13.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disability.  The Veteran is requesting that the RO/AMC schedule this VA examination at the VA Medical Center (VAMC) in Huntington, West Virginia.  See October 2011 hearing testimony at pages 14-15.

Fourth, as noted above, with regard to a TDIU, the Board sees the AOJ has not developed or adjudicated this issue.  However, the U. S. Court of Appeals for Veterans Claims (Court) recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  Overall, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial rating claim for a lumbar spine disorder.  See e.g., October 2011 hearing testimony at pages 8-10.  Since entitlement to TDIU is part of the Veteran's initial rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

On this point, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the TDIU issue is remanded for further development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA (e.g., private) health care providers who have treated his lumbar spine disorder. 

(a) After sending the Veteran any appropriate authorizations (e.g., VA Form 21-4142) for the release of medical information, the RO/AMC must request records from each private health care provider the Veteran adequately identifies.  In particular, the Veteran must be asked to authorize the release of any private records of (i) Dr. Alex McClinton or (ii) lumbar spine surgery records dated after October 2011.

(b) The records sought must further include all relevant VA records of lumbar spine treatment from October 2007 to the present, if the Veteran indicates he was seen at a VA facility since that time.   

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Schedule the Veteran for a VA examination by an appropriate clinician for the Veteran's lumbar spine degenerative disc disease and disc herniation.  The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected lumbar spine disorder, its effect on his occupational and social functioning, and its impact on his daily activities. The Veteran is must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims. 

The following considerations will govern the examination:

(a) The RO/AMC is advised to schedule this VA examination at the VAMC in Huntington, West Virginia, as this location is most convenient for the Veteran.  Also, if the Veteran informs VA he is undergoing private lumbar spine surgery in the near future, schedule this VA examination after the date of the surgery.  

(b) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(c) The examiner must provide detailed findings regarding physical examination of the Veteran's low back disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) The examiner must provide a diagnosis for each disease or injury of the low back noted on examination.

(e) For the low back, the examiner must report the complete range of motion findings for the low back disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(f) For the low back, if there is evidence of any objective neurological abnormality associated with the Veteran's service-connected low back disability, such as radiculopathy, neuropathy, or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity. 

(g) For the low back, the examiner must indicate whether there is evidence supporting a diagnosis of intervertebral disc syndrome (IVDS, i.e., disc disease). If IVDS is present, the examination report must include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months. (Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.)  

(h) For the low back, the examiner the examiner must indicate whether there is evidence supporting a diagnosis of favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.    

(i) The examiner must indicate the effect of the Veteran's service-connected lumbar spine disability on his occupational and social functioning and his ordinary activities of daily life. 

3.  The RO/AMC must develop the TDIU claim as necessary.  

4.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above, the RO/AMC must adjudicate the TDIU claim and readjudicate the lumbar spine initial rating claim.  If either claim is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


